    4:20-mj-03072-CRZ Doc # 17 Filed: 04/21/20 Page 1 of 1 - Page ID # 29



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                           4:20MJ3072

    vs.
                                                       ORDER
ROEMELLO WEAVER,

                Defendant.


    IT IS ORDERED:

    1)    The motion of Jessica Milburn to withdraw as counsel of record for
          Defendant, (Filing No. 16), is granted.

    2)    Defendant’s newly retained counsel, Tim Noerrlinger, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete Jessica Milburn from any future ECF
          notifications herein.

    Dated this 21st day of April, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
